Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/16/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The phrase “weather status indicating whether the weather is fine, rainy, or foggy” in claim 1 and 7-9 includes the relative term “fine” which renders the claim indefinite. The term “fine” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 2, 4, and 5 are similarly rejected due to their dependency on claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 5, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (US 2018/0194365 A1, hereinafter referred to as Bae) and further in view of Huang et al. (US 2010/0209888 A1, hereinafter referred to as Huang), and Ricci (US 2018/0127001 A1, hereinafter referred to as Ricci).
Regarding claim 1, Bae teaches a driving control device comprising ([0008], vehicle driving assistance system including selecting a driver type, sensing a driver’s condition, and controlling at least one vehicle driving assistance function according to the driver type and condition):
processing circuitry configured to ([0036], the controlling driving assistance functions is performed by processors (which include circuitry)):
acquire a driving mode corresponding to road information of a planned moving route of a mobile body and a designated type which is a designated driver type among driver types provided by driving skill, ([0126], the controller may determine the driver type; [0127], the driver type may be divided according to the driving skill or physical features of a driver; [0128], driving type might be divided into beginner, intermediate, and a skilled person according to driving skill of the driver; [0129], driver type might be an elderly person, a disabled person, or a pregnant woman according to the physical features of the driver; [0165], the controller may enter an autonomous driving mode based on the driver type, the driver’s condition, and the conditions around the vehicle; [0151], conditions around the vehicle may be related to an object located near the vehicle, a driving road, illuminance, or weather); and
refer to map data stored in a storage device and added with travel-controlling position information corresponding to a driver type ([0043], the position information module acquires the position of the vehicle using a GPS module (i.e. map data); [0146], the controller may sense the conditions around the vehicle using camera and sensor information (i.e. objects near the vehicle, a driving road, illuminance, or weather); [0076], the system includes storage to store programs and data for processing and controlling the controller (i.e. map data is stored); [0165], the controller can enter an autonomous driving mode based on the driver type, and conditions around the vehicle (i.e. map data and road conditions); Fig. 3, the driving control process refers to map data (sensed conditions around vehicle including GPS) and travel-controlling position info corresponding to a driver type), and 
cause the mobile body to perform automated driving in accordance with a correspondence relationship between the travel-controlling position information corresponding to the driver type of the acquired driving mode and a position of the mobile body which is obtained by a position location device ([0165], the controller may enter the autonomous vehicle into an autonomous driving mode based on the driver type, driver condition, and conditions around the vehicle (i.e. map data and road conditions which are information on the position of the vehicle)).
However, Bae does not explicitly teach wherein the driving skill is based on at least one of a speed of the mobile body compared to a speed limit, speed control of the mobile body while turning a curve, and steering wheel control of the mobile body while turning the curve, and wherein the road information includes (i) a road surface status indicating whether the road surface is dry, wet, or frozen, (ii) weather status indicating whether the weather is fine, rainy, or foggy, and (iii) a road status indicating whether the road is straight, forms a moderate curve, or forms a sharp curve. Bae does teach the driver type is selected based on driving skill which is based on the driving pattern of the driver and road conditions ([0134] and [0151]).
Huang teaches wherein the driving skill is based on at least one of a speed of a mobile body compared to a speed limit, speed control of the mobile body while turning a curve, and steering wheel control of the mobile body while turning the curve ([0002], an adaptive vehicle control system that provides driver skill recognition and that provides driver assistance by classifying driver skill based on curve-handling maneuvers; [0078], characterizing a driver's driving skill based on various types of characteristic maneuvers, such as curve-handling maneuvers, vehicle launching maneuvers, left/right turns, U-turns, highway on/off-ramp maneuvers, lane changes, etc.; [0081], maneuver identification can be based on steering wheel angle sensor data; see also [0210]); and
(i) a road surface status indicating whether the road surface is dry, wet, or frozen, (ii) weather status indicating whether the weather is fine, rainy, or foggy, and (iii) a road status indicating whether the road is straight, forms a moderate curve, or forms a sharp curve ([0082], road conditions include road type, winding roads, dry/wet road surfaces, fog, rain; [0442], the algorithm determines whether the backup maneuver was a straight-line backup maneuver or a backup maneuver accompanied by a relatively sharp turn; [0078], the system can characterize a driver’s driving skill based on various types of maneuvers, such as curve-handling maneuvers, vehicle launching maneuvers, left/right turns (i.e. moderate curves), U-turns (i.e. sharp curves), highway on/off ramp maneuvers (i.e. straight road), and lane changes).
Bae and Huang are analogous art to the claimed invention since they are from the similar field of driving assistance based on driver type and skill. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Bae with the driving skill determination and road data of Huang to create a driving control device wherein the driving skill is based on at least one of a speed of a mobile body compared to a speed limit, speed control of the mobile body while turning a curve, and steering wheel control of the mobile body while turning the curve.
The motivation for modification would have been to create a driving control device wherein the driving skill is based on at least one of a speed of a mobile body compared to a speed limit, speed control of the mobile body while turning a curve, and steering wheel control of the mobile body while turning the curve in order to have a more effective driving control system that can be personalized to the driver, creating a safer driving assistance system with a better user experience. 
	However, Bae-Huang do not explicitly teach wherein the road information includes (i) a road surface status indicating whether the road surface is dry, wet, or frozen, (ii) weather status indicating whether the weather is fine, rainy, or foggy, and (iii) a road status indicating whether the road is straight, forms a moderate curve, or forms a sharp curve. 
Ricci teaches wherein the road information includes (i) a road surface status indicating whether the road surface is dry, wet, or frozen, (ii) weather status indicating whether the weather is fine, rainy, or foggy, and (iii) a road status indicating whether the road is straight, forms a moderate curve, or forms a sharp curve ([0226], the vehicle may monitor sensor data to detect a change in driving context, such as road conditions (including road surface quality, road incline/decline, road curves), weather conditions (including ice, rain, sleet, mud, snow), time of day factors (including sunset, bright light, night time, darkness); [0010], poor driving environments include sharp curves, rain, fog, sleet snow, ice, and wind; Fig. 20, the vehicle can change the driving level of the vehicle based on the determined driving context (which is based on the driving environment))
Bae, Huang, and Ricci are analogous art to the claimed invention since they are from the similar field of driving assistance based on driver type and skill, and driving environment. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Bae-Huang with the road information of Ricci to create a driving control device wherein the road information includes a road surface status, weather status, and a road curvature status.
The motivation for modification would have been to create a driving control device wherein the road information includes a road surface status, weather status, and a road curvature status in order to have a more effective driving control system that can determine when to assist based on environmental conditions, creating a safer driving assistance system with a better user experience. 

Regarding claim 4, Bae-Huang-Ricci further teach: The driving control device according to claim 1, wherein the processing circuitry is further configured to (Bae, [0036], the controlling driving assistance functions is performed by processors (which include circuitry)):
accumulate behavior of the mobile body while being driven by a driver as learned data (Bae, [0134], the memory may accumulate and store the driving pattern of the driver (i.e. learned data); [0228], the pattern of driving of the driver can be the degree of pressing the brake upon deceleration, an RPM, or a degree of pressing the accelerator pedal upon acceleration; here, the learned data is from manned driving),
when the driver is designated as the driver type, acquire, as the driving mode, a learned data mode indicating a control method specified from the accumulated learned data (Bae, [0134], the memory may accumulate and store the driving pattern of the driver; the controller may select the driver type according to driver skill based on the driving pattern of the driver; [0165], the controller may enter the autonomous vehicle into an autonomous driving mode based on the driver type, driver condition, and conditions around the vehicle; here, the learned data affects the driver type, which affects the driving mode, so the driving mode is a learned data mode since it is based on learned data), and
when the learned data mode is acquired, cause the mobile body to perform automated driving in accordance with the control method specified from the learned data (Bae, [0134], the memory may accumulate and store the driving pattern of the driver; the controller may select the driver type according to driver skill based on the driving pattern of the driver; [0165], the controller may enter the autonomous vehicle into an autonomous driving mode based on the driver type, driver condition, and conditions around the vehicle; here, the learned data affects the driver type, which affects the driving mode, so the driving mode is a learned data mode since it is based on learned data).

Regarding claim 5, Bae-Huang-Ricci further teach: The driving control device according to claim 4, wherein the processing circuitry is further configured to (Bae, [0036], the controlling driving assistance functions is performed by processors (which include circuitry)):
accumulate the learned data obtained in movement along the moving route, as well as the road information of the moving route (Bae, [0134], the memory may accumulate and store the driving pattern of the driver (i.e. learned data); [0228], the pattern of driving of the driver can be the degree of pressing the brake upon deceleration, an RPM, or a degree of pressing the accelerator pedal upon acceleration; here, the learned data is from manned driving along the moving route; [0043], the position information module acquires the position of the vehicle using a GPS module (i.e. map data); [0146], the controller may sense the conditions around the vehicle using camera and sensor information (i.e. objects near the vehicle, a driving road, illuminance, or weather); here, learned data and road information of a moving route are accumulated), and
when the learned data mode is acquired, cause the mobile body to perform automated driving in accordance with a control method specified from learned data corresponding to the acquired road information, among the accumulated learned data (Bae, [0134], the memory may accumulate and store the driving pattern of the driver; the controller may select the driver type according to driver skill based on the driving pattern of the driver; [0165], the controller may enter the autonomous vehicle into an autonomous driving mode based on the driver type, driver condition, and conditions around the vehicle (i.e. road information of a moving route); here, the learned data affects the driver type, and the driver type and road conditions affect the driving mode, so the driving mode is a learned data mode corresponding to the acquired road information).

Regarding claim 7, Bae teaches a driving control method comprising ([0008], vehicle driving assistance method including selecting a driver type, sensing a driver’s condition, and controlling at least one vehicle driving assistance function according to the driver type and condition):
acquiring a driving mode corresponding to road information of a planned moving route of a mobile body and a designated type which is a designated driver type among driver types provided by driving skill ([0126], the controller may determine the driver type; [0127], the driver type may be divided according to the driving skill or physical features of a driver; [0128], driving type might be divided into beginner, intermediate, and a skilled person according to driving skill of the driver; [0129], driver type might be an elderly person, a disabled person, or a pregnant woman according to the physical features of the driver; [0165], the controller may enter an autonomous driving mode based on the driver type, the driver’s condition, and the conditions around the vehicle; [0151], conditions around the vehicle may be related to an object located near the vehicle, a driving road, illuminance, or weather); and
referring to map data stored in a storage device and added with travel-controlling position information corresponding to a driver type ([0043], the position information module acquires the position of the vehicle using a GPS module (i.e. map data); [0146], the controller may sense the conditions around the vehicle using camera and sensor information (i.e. objects near the vehicle, a driving road, illuminance, or weather); [0076], the system includes storage to store programs and data for processing and controlling the controller (i.e. map data is stored); [0165], the controller can enter an autonomous driving mode based on the driver type, and conditions around the vehicle (i.e. map data and road conditions); Fig. 3, the driving control process refers to map data (sensed conditions around vehicle including GPS) and travel-controlling position info corresponding to a driver type), and 
causing a mobile body to perform automated driving in accordance with a correspondence relationship between the travel-controlling position information corresponding to the driver type of the acquired driving mode and a position of the mobile body which is obtained by a position location device ([0165], the controller may enter the autonomous vehicle into an autonomous driving mode based on the driver type, driver condition, and conditions around the vehicle (i.e. map data and road conditions which are information on the position of the vehicle)).
However, Bae does not explicitly teach wherein the driving skill is based on at least one of a speed of the mobile body compared to a speed limit, speed control of the mobile body while turning a curve, and steering wheel control of the mobile body while turning the curve, and wherein the road information includes (i) a road surface status indicating whether the road surface is dry, wet, or frozen, (ii) weather status indicating whether the weather is fine, rainy, or foggy, and (iii) a road status indicating whether the road is straight, forms a moderate curve, or forms a sharp curve. Bae does teach the driver type is selected based on driving skill which is based on the driving pattern of the driver and road conditions ([0134] and [0151]).
Huang teaches wherein the driving skill is based on at least one of a speed of a mobile body compared to a speed limit, speed control of the mobile body while turning a curve, and steering wheel control of the mobile body while turning the curve ([0002], an adaptive vehicle control system that provides driver skill recognition and that provides driver assistance by classifying driver skill based on curve-handling maneuvers; [0078], characterizing a driver's driving skill based on various types of characteristic maneuvers, such as curve-handling maneuvers, vehicle launching maneuvers, left/right turns, U-turns, highway on/off-ramp maneuvers, lane changes, etc.; [0081], maneuver identification can be based on steering wheel angle sensor data; see also [0210]); and
(i) a road surface status indicating whether the road surface is dry, wet, or frozen, (ii) weather status indicating whether the weather is fine, rainy, or foggy, and (iii) a road status indicating whether the road is straight, forms a moderate curve, or forms a sharp curve ([0082], road conditions include road type, winding roads, dry/wet road surfaces, fog, rain; [0442], the algorithm determines whether the backup maneuver was a straight-line backup maneuver or a backup maneuver accompanied by a relatively sharp turn; [0078], the system can characterize a driver’s driving skill based on various types of maneuvers, such as curve-handling maneuvers, vehicle launching maneuvers, left/right turns (i.e. moderate curves), U-turns (i.e. sharp curves), highway on/off ramp maneuvers (i.e. straight road), and lane changes).
Bae and Huang are analogous art to the claimed invention since they are from the similar field of driving assistance based on driver type and skill. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Bae with the driving skill determination and road data of Huang to create a driving control device wherein the driving skill is based on at least one of a speed of a mobile body compared to a speed limit, speed control of the mobile body while turning a curve, and steering wheel control of the mobile body while turning the curve.
The motivation for modification would have been to create a driving control device wherein the driving skill is based on at least one of a speed of a mobile body compared to a speed limit, speed control of the mobile body while turning a curve, and steering wheel control of the mobile body while turning the curve in order to have a more effective driving control system that can be personalized to the driver, creating a safer driving assistance system with a better user experience. 
	However, Bae-Huang do not explicitly teach wherein the road information includes (i) a road surface status indicating whether the road surface is dry, wet, or frozen, (ii) weather status indicating whether the weather is fine, rainy, or foggy, and (iii) a road status indicating whether the road is straight, forms a moderate curve, or forms a sharp curve. 
Ricci teaches wherein the road information includes (i) a road surface status indicating whether the road surface is dry, wet, or frozen, (ii) weather status indicating whether the weather is fine, rainy, or foggy, and (iii) a road status indicating whether the road is straight, forms a moderate curve, or forms a sharp curve ([0226], the vehicle may monitor sensor data to detect a change in driving context, such as road conditions (including road surface quality, road incline/decline, road curves), weather conditions (including ice, rain, sleet, mud, snow), time of day factors (including sunset, bright light, night time, darkness); [0010], poor driving environments include sharp curves, rain, fog, sleet snow, ice, and wind; Fig. 20, the vehicle can change the driving level of the vehicle based on the determined driving context (which is based on the driving environment))
Bae, Huang, and Ricci are analogous art to the claimed invention since they are from the similar field of driving assistance based on driver type and skill, and driving environment. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Bae-Huang with the road information of Ricci to create a driving control device wherein the road information includes a road surface status, weather status, and a road curvature status.
The motivation for modification would have been to create a driving control device wherein the road information includes a road surface status, weather status, and a road curvature status in order to have a more effective driving control system that can determine when to assist based on environmental conditions, creating a safer driving assistance system with a better user experience. 

Regarding claim 8, Bae teaches a non-transitory computer readable medium storing a driving control program which causes a computer to execute ([0285], the invention can be implemented via computer-readable recording medium such as a hard disk drive, a solid state hard drive, a ROM, a RAM (i.e. non-transitory computer readable medium); [0008], vehicle driving assistance system including selecting a driver type, sensing a driver’s condition, and controlling at least one vehicle driving assistance function according to the driver type and condition):
a mode acquisition process of acquiring a driving mode corresponding to road information of a planned moving route of a mobile body and a designated type which is a designated driver type among driver types provided by driving skill ([0126], the controller may determine the driver type; [0127], the driver type may be divided according to the driving skill or physical features of a driver; [0128], driving type might be divided into beginner, intermediate, and a skilled person according to driving skill of the driver; [0129], driver type might be an elderly person, a disabled person, or a pregnant woman according to the physical features of the driver; [0165], the controller may enter an autonomous driving mode based on the driver type, the driver’s condition, and the conditions around the vehicle; [0151], conditions around the vehicle may be related to an object located near the vehicle, a driving road, illuminance, or weather); and
a driving control process of referring to map data stored in a storage device and added with travel-controlling position information corresponding to a driver type ([0043], the position information module acquires the position of the vehicle using a GPS module (i.e. map data); [0146], the controller may sense the conditions around the vehicle using camera and sensor information (i.e. objects near the vehicle, a driving road, illuminance, or weather); [0076], the system includes storage to store programs and data for processing and controlling the controller (i.e. map data is stored); [0165], the controller can enter an autonomous driving mode based on the driver type, and conditions around the vehicle (i.e. map data and road conditions); Fig. 3, the driving control process refers to map data (sensed conditions around vehicle including GPS) and travel-controlling position info corresponding to a driver type), and 
causing a mobile body to perform automated driving in accordance with a correspondence relationship between the travel-controlling position information corresponding to the driver type of the driving mode acquired by the mode acquisition process and a position of the mobile body which is obtained by a position location device ([0165], the controller may enter the autonomous vehicle into an autonomous driving mode based on the driver type, driver condition, and conditions around the vehicle (i.e. map data and road conditions which are information on the position of the vehicle)).
However, Bae does not explicitly teach wherein the driving skill is based on at least one of a speed of the mobile body compared to a speed limit, speed control of the mobile body while turning a curve, and steering wheel control of the mobile body while turning the curve, and wherein the road information includes (i) a road surface status indicating whether the road surface is dry, wet, or frozen, (ii) weather status indicating whether the weather is fine, rainy, or foggy, and (iii) a road status indicating whether the road is straight, forms a moderate curve, or forms a sharp curve. Bae does teach the driver type is selected based on driving skill which is based on the driving pattern of the driver and road conditions ([0134] and [0151]).
Huang teaches wherein the driving skill is based on at least one of a speed of a mobile body compared to a speed limit, speed control of the mobile body while turning a curve, and steering wheel control of the mobile body while turning the curve ([0002], an adaptive vehicle control system that provides driver skill recognition and that provides driver assistance by classifying driver skill based on curve-handling maneuvers; [0078], characterizing a driver's driving skill based on various types of characteristic maneuvers, such as curve-handling maneuvers, vehicle launching maneuvers, left/right turns, U-turns, highway on/off-ramp maneuvers, lane changes, etc.; [0081], maneuver identification can be based on steering wheel angle sensor data; see also [0210]); and
(i) a road surface status indicating whether the road surface is dry, wet, or frozen, (ii) weather status indicating whether the weather is fine, rainy, or foggy, and (iii) a road status indicating whether the road is straight, forms a moderate curve, or forms a sharp curve ([0082], road conditions include road type, winding roads, dry/wet road surfaces, fog, rain; [0442], the algorithm determines whether the backup maneuver was a straight-line backup maneuver or a backup maneuver accompanied by a relatively sharp turn; [0078], the system can characterize a driver’s driving skill based on various types of maneuvers, such as curve-handling maneuvers, vehicle launching maneuvers, left/right turns (i.e. moderate curves), U-turns (i.e. sharp curves), highway on/off ramp maneuvers (i.e. straight road), and lane changes).
Bae and Huang are analogous art to the claimed invention since they are from the similar field of driving assistance based on driver type and skill. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Bae with the driving skill determination and road data of Huang to create a driving control device wherein the driving skill is based on at least one of a speed of a mobile body compared to a speed limit, speed control of the mobile body while turning a curve, and steering wheel control of the mobile body while turning the curve.
The motivation for modification would have been to create a driving control device wherein the driving skill is based on at least one of a speed of a mobile body compared to a speed limit, speed control of the mobile body while turning a curve, and steering wheel control of the mobile body while turning the curve in order to have a more effective driving control system that can be personalized to the driver, creating a safer driving assistance system with a better user experience. 
	However, Bae-Huang do not explicitly teach wherein the road information includes (i) a road surface status indicating whether the road surface is dry, wet, or frozen, (ii) weather status indicating whether the weather is fine, rainy, or foggy, and (iii) a road status indicating whether the road is straight, forms a moderate curve, or forms a sharp curve. 
Ricci teaches wherein the road information includes (i) a road surface status indicating whether the road surface is dry, wet, or frozen, (ii) weather status indicating whether the weather is fine, rainy, or foggy, and (iii) a road status indicating whether the road is straight, forms a moderate curve, or forms a sharp curve ([0226], the vehicle may monitor sensor data to detect a change in driving context, such as road conditions (including road surface quality, road incline/decline, road curves), weather conditions (including ice, rain, sleet, mud, snow), time of day factors (including sunset, bright light, night time, darkness); [0010], poor driving environments include sharp curves, rain, fog, sleet snow, ice, and wind; Fig. 20, the vehicle can change the driving level of the vehicle based on the determined driving context (which is based on the driving environment))
Bae, Huang, and Ricci are analogous art to the claimed invention since they are from the similar field of driving assistance based on driver type and skill, and driving environment. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Bae-Huang with the road information of Ricci to create a driving control device wherein the road information includes a road surface status, weather status, and a road curvature status.
The motivation for modification would have been to create a driving control device wherein the road information includes a road surface status, weather status, and a road curvature status in order to have a more effective driving control system that can determine when to assist based on environmental conditions, creating a safer driving assistance system with a better user experience. 

Regarding claim 9, Bae teaches: A driving control device comprising ([0008], vehicle driving assistance system including selecting a driver type, sensing a driver’s condition, and controlling at least one vehicle driving assistance function according to the driver type and condition):
processing circuitry configured to ([0036], the controlling driving assistance functions is performed by processors (which include circuitry)): 
processing circuitry configured to ([0036], the controlling driving assistance functions is performed by processors (which include circuitry)): 
acquire a driving mode corresponding to road information of a planned moving route of a mobile body and a designated type which is a designated driver type among driver types provided by driving skill ([0126], the controller may determine the driver type; [0127], the driver type may be divided according to the driving skill or physical features of a driver; [0128], driving type might be divided into beginner, intermediate, and a skilled person according to driving skill of the driver; [0129], driver type might be an elderly person, a disabled person, or a pregnant woman according to the physical features of the driver; [0165], the controller may enter an autonomous driving mode based on the driver type, the driver’s condition, and the conditions around the vehicle; [0151], conditions around the vehicle may be related to an object located near the vehicle, a driving road, illuminance, or weather),
refer to map data stored in a storage device and added with travel-controlling position information corresponding to a driver type ([0043], the position information module acquires the position of the vehicle using a GPS module (i.e. map data); [0146], the controller may sense the conditions around the vehicle using camera and sensor information (i.e. objects near the vehicle, a driving road, illuminance, or weather); [0076], the system includes storage to store programs and data for processing and controlling the controller (i.e. map data is stored); [0165], the controller can enter an autonomous driving mode based on the driver type, and conditions around the vehicle (i.e. map data and road conditions); Fig. 3, the driving control process refers to map data (sensed conditions around vehicle including GPS) and travel-controlling position info corresponding to a driver type), and 
cause the mobile body to perform automated driving in accordance with a correspondence relationship between the travel- controlling position information corresponding to the driver type of the acquired driving mode and a position of the mobile body which is obtained by a position location device ([0165], the controller may enter the autonomous vehicle into an autonomous driving mode based on the driver type, driver condition, and conditions around the vehicle (i.e. map data and road conditions which are information on the position of the vehicle)).  
However, Bae does not explicitly teach wherein the driving skill is based on at least one of a speed of the mobile body compared to a speed limit, speed control of the mobile body while turning a curve, and steering wheel control of the mobile body while turning the curve, and wherein the road information includes at least one of (i) a road surface status indicating whether the road surface is dry, wet, or frozen, (ii) weather status indicating whether the weather is fine, rainy, or foggy, and (iii) a road status indicating whether the road is straight, forms a moderate curve, or forms a sharp curve. Bae does teach the driver type is selected based on driving skill which is based on the driving pattern of the driver and road conditions ([0134] and [0151]).
Huang teaches wherein the driving skill is based on at least one of a speed of a mobile body compared to a speed limit, speed control of the mobile body while turning a curve, and steering wheel control of the mobile body while turning the curve ([0002], an adaptive vehicle control system that provides driver skill recognition and that provides driver assistance by classifying driver skill based on curve-handling maneuvers; [0078], characterizing a driver's driving skill based on various types of characteristic maneuvers, such as curve-handling maneuvers, vehicle launching maneuvers, left/right turns, U-turns, highway on/off-ramp maneuvers, lane changes, etc.; [0081], maneuver identification can be based on steering wheel angle sensor data; see also [0210]); and
(i) a road surface status indicating whether the road surface is dry, wet, or frozen, (ii) weather status indicating whether the weather is fine, rainy, or foggy, and (iii) a road status indicating whether the road is straight, forms a moderate curve, or forms a sharp curve ([0082], road conditions include road type, winding roads, dry/wet road surfaces, fog, rain; [0442], the algorithm determines whether the backup maneuver was a straight-line backup maneuver or a backup maneuver accompanied by a relatively sharp turn; [0078], the system can characterize a driver’s driving skill based on various types of maneuvers, such as curve-handling maneuvers, vehicle launching maneuvers, left/right turns (i.e. moderate curves), U-turns (i.e. sharp curves), highway on/off ramp maneuvers (i.e. straight road), and lane changes).
Bae and Huang are analogous art to the claimed invention since they are from the similar field of driving assistance based on driver type and skill. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Bae with the driving skill determination and road data of Huang to create a driving control device wherein the driving skill is based on at least one of a speed of a mobile body compared to a speed limit, speed control of the mobile body while turning a curve, and steering wheel control of the mobile body while turning the curve.
The motivation for modification would have been to create a driving control device wherein the driving skill is based on at least one of a speed of a mobile body compared to a speed limit, speed control of the mobile body while turning a curve, and steering wheel control of the mobile body while turning the curve in order to have a more effective driving control system that can be personalized to the driver, creating a safer driving assistance system with a better user experience. 
	However, Bae-Huang do not explicitly teach wherein the road information includes (i) a road surface status indicating whether the road surface is dry, wet, or frozen, (ii) weather status indicating whether the weather is fine, rainy, or foggy, and (iii) a road status indicating whether the road is straight, forms a moderate curve, or forms a sharp curve. 
Ricci teaches wherein the road information includes (i) a road surface status indicating whether the road surface is dry, wet, or frozen, (ii) weather status indicating whether the weather is fine, rainy, or foggy, and (iii) a road status indicating whether the road is straight, forms a moderate curve, or forms a sharp curve ([0226], the vehicle may monitor sensor data to detect a change in driving context, such as road conditions (including road surface quality, road incline/decline, road curves), weather conditions (including ice, rain, sleet, mud, snow), time of day factors (including sunset, bright light, night time, darkness); [0010], poor driving environments include sharp curves, rain, fog, sleet snow, ice, and wind; Fig. 20, the vehicle can change the driving level of the vehicle based on the determined driving context (which is based on the driving environment))
Bae, Huang, and Ricci are analogous art to the claimed invention since they are from the similar field of driving assistance based on driver type and skill, and driving environment. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Bae-Huang with the road information of Ricci to create a driving control device wherein the road information includes a road surface status, weather status, and a road curvature status.
The motivation for modification would have been to create a driving control device wherein the road information includes a road surface status, weather status, and a road curvature status in order to have a more effective driving control system that can determine when to assist based on environmental conditions, creating a safer driving assistance system with a better user experience. 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (US 2018/0194365 A1, referred to as Bae), Huang et al. (US 2010/0209888 A1, referred to as Huang), and Ricci (US 2018/0127001 A1, referred to as Ricci), and further in view of Shimizu et al. (US 2019/0113353 A1, hereinafter referred to as Shimizu).
Regarding claim 2, Bae-Huang-Ricci further teach: The driving control device according to claim 1, wherein the processing circuitry is further configured to (Bae, [0036], the controlling driving assistance functions is performed by processors (which include circuitry)):
transmit the designated type to [infrastructure] (Bae, [0048], the V2X communication module performs wireless communication with a server or another vehicle; the V2X module can implement vehicle-to-vehicle (V2V) or vehicle-to-infrastructure (V2I) communication), 
acquire the driving mode corresponding to the designated type and to the road information of the planned moving route of the mobile body from the [infrastructure] (Bae, [0048], the V2X communication module performs wireless communication with a server or another vehicle; the V2X module can implement vehicle-to-vehicle (V2V) or vehicle-to-infrastructure (V2I) communication; [0165], the controller may enter the autonomous vehicle into an autonomous driving mode based on the driver type, driver condition, and conditions around the vehicle (i.e. map data and road conditions which are information on the position of the vehicle); here, V2I information can be used by the vehicle to further determine the driving mode), and
cause the mobile body to perform automated driving in accordance with a control method indicated by the driving mode (Bae, [0165], the controller may enter the autonomous vehicle into an autonomous driving mode based on the driver type, driver condition, and conditions around the vehicle (i.e. map data and road conditions which are information on the position of the vehicle)).
	However, Bae-Huang-Ricci do not explicitly teach the infrastructure is a road-side apparatus.
	Shimizu teaches the infrastructure is a road-side apparatus (Bae, [0023], external data is transmitted to the vehicle by one or more other vehicles and roadside units; see also [0099]).
Bae, Huang, Ricci, and Shimizu are analogous art to the claimed invention since they are from the similar field of autonomous vehicle controls. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Bae-Huang-Ricci with the road-side units of Shimizu to create a vehicle control system that can transmit and receive information with roadside units to gain road information and driving mode information for the planned vehicle route.
The motivation for modification would have been to create a vehicle control system that can transmit and receive information with roadside units to gain road information and driving mode information for the planned vehicle route in order to have specific vehicle-to-infrastructure communications along the driving route to support a transfer of data and information thus creating a more effective and safer driving control system.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (US 2018/0194365 A1, referred to as Bae), Huang et al. (US 2010/0209888 A1, referred to as Huang), and further in view of Shiiba et al. (US 2006/0190158 A1, hereinafter referred to as Shiiba).
Regarding claim 10, Bae teaches: A driving control device comprising ([0008], vehicle driving assistance system including selecting a driver type, sensing a driver’s condition, and controlling at least one vehicle driving assistance function according to the driver type and condition):
processing circuitry configured to ([0036], the controlling driving assistance functions is performed by processors (which include circuitry)): 
acquire a driving mode corresponding to a designated type which is a designated driver type among driver types provided by driving skill ([0126], the controller may determine the driver type; [0127], the driver type may be divided according to the driving skill or physical features of a driver; [0128], driving type might be divided into beginner, intermediate, and a skilled person according to driving skill of the driver; [0129], driver type might be an elderly person, a disabled person, or a pregnant woman according to the physical features of the driver; [0165], the controller may enter an autonomous driving mode based on the driver type), 
refer to map data stored in a storage device and added with travel-controlling position information corresponding to a driver type ([0043], the position information module acquires the position of the vehicle using a GPS module (i.e. map data); [0146], the controller may sense the conditions around the vehicle using camera and sensor information (i.e. objects near the vehicle, a driving road, illuminance, or weather); [0076], the system includes storage to store programs and data for processing and controlling the controller (i.e. map data is stored); [0165], the controller can enter an autonomous driving mode based on the driver type, and conditions around the vehicle (i.e. map data and road conditions); Fig. 3, the driving control process refers to map data (sensed conditions around vehicle including GPS) and travel-controlling position info corresponding to a driver type), and 
cause the mobile body to perform automated driving in accordance with a correspondence relationship between the travel-controlling position information corresponding to the driver type of the acquired driving mode and a position of the mobile body which is obtained by a position location device ([0165], the controller may enter the autonomous vehicle into an autonomous driving mode based on the driver type, driver condition, and conditions around the vehicle (i.e. map data and road conditions which are information on the position of the vehicle)).
However, Bae does not explicitly teach wherein the driving skill is based on at least one of a speed of a mobile body compared to a speed limit, speed control of the mobile body while turning a curve, and steering wheel control of the mobile body while turning the curve; and wherein the travel-controlling position information includes first position coordinate data, by the driver type, indicating a position of a point to slow down the speed of the mobile body before a curve, and second position coordinate data, by the driver type, of travel trajectory along the curve, and wherein the first position coordinate data and the second position coordinate data of the travel-controlling position information are set based on three-dimensional coordinates of static information of a dynamic map. Bae does teach the driver type is selected based on driving skill which is based on the driving pattern of the driver and road conditions ([0134] and [0151]).
Huang teaches wherein the driving skill is based on at least one of a speed of a mobile body compared to a speed limit, speed control of the mobile body while turning a curve, and steering wheel control of the mobile body while turning the curve ([0002], an adaptive vehicle control system that provides driver skill recognition and that provides driver assistance by classifying driver skill based on curve-handling maneuvers; [0078], characterizing a driver's driving skill based on various types of characteristic maneuvers, such as curve-handling maneuvers, vehicle launching maneuvers, left/right turns, U-turns, highway on/off-ramp maneuvers, lane changes, etc.; [0081], maneuver identification can be based on steering wheel angle sensor data; see also [0210]); and
Bae and Huang are analogous art to the claimed invention since they are from the similar field of driving assistance based on driver type and skill. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Bae with the driving skill determination and road data of Huang to create a driving control device wherein the driving skill is based on at least one of a speed of a mobile body compared to a speed limit, speed control of the mobile body while turning a curve, and steering wheel control of the mobile body while turning the curve.
The motivation for modification would have been to create a driving control device wherein the driving skill is based on at least one of a speed of a mobile body compared to a speed limit, speed control of the mobile body while turning a curve, and steering wheel control of the mobile body while turning the curve in order to have a more effective driving control system that can be personalized to the driver, creating a safer driving assistance system with a better user experience. 
	However, Bae-Huang do not explicitly teach wherein the travel-controlling position information includes first position coordinate data, by the driver type, indicating a position of a point to slow down the speed of the mobile body before a curve, and second position coordinate data, by the driver type, of travel trajectory along the curve, and wherein the first position coordinate data and the second position coordinate data of the travel-controlling position information are set based on three-dimensional coordinates of static information of a dynamic map.
	Shiiba teaches wherein the travel-controlling position information includes first position coordinate data, by the driver type, indicating a position of a point to slow down the speed of the mobile body before a curve, and second position coordinate data, by the driver type, of travel trajectory along the curve ([0178], it is possible to perform the deceleration control corresponding to the driving skill of the driver (including running mode desired by the driver for the curve) reflected on the vehicle speed at the point at which the accelerator pedal is fully released and the distance between the point at which the accelerator pedal is fully released and the starting point of the curve; Fig. 3, shows position X indicating a position of a point to slow down the speed of the vehicle before a curve, and the curved line shows the travel trajectory along the curve; [0174], the position before the curve where the accelerator pedal is released is dependent on the driving skill of the driver), and 
wherein the first position coordinate data and the second position coordinate data of the travel-controlling position information are set based on three-dimensional coordinates of static information of a dynamic map ([0072],the navigation system stores information such as maps, straight roads, curves, uphill slopes, downhill slopes, and highways; [0098], the control unit performs deceleration control based on the inclination of the road; Fig. 5, shows coordinate data on a map for the start of deceleration and the travel trajectory along the curve; here, the coordinate data is 3D data stored on a map that shows the static information of the road with the dynamic map of the vehicle moving along the road).
Bae, Huang, and Shiiba are analogous art to the claimed invention since they are from the similar field of driving assistance based on driver type and skill. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Bae-Huang with the coordinate and curve data of Shiiba to create a driving control device wherein the travel-controlling position information includes first position coordinate data, by the driver type, indicating a position of a point to slow down the speed of the mobile body before a curve, and second position coordinate data, by the driver type, of travel trajectory along the curve, and wherein the first position coordinate data and the second position coordinate data of the travel-controlling position information are set based on three-dimensional coordinates of static information of a dynamic map.
The motivation for modification would have been to create a driving control device the travel-controlling position information includes first position coordinate data, by the driver type, indicating a position of a point to slow down the speed of the mobile body before a curve, and second position coordinate data, by the driver type, of travel trajectory along the curve, and wherein the first position coordinate data and the second position coordinate data of the travel-controlling position information are set based on three-dimensional coordinates of static information of a dynamic map in order to have a more effective driving control system that can determine when to assist based on map data and user skill, creating a safer driving assistance system with a better user experience.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON B EMMETT whose telephone number is (303)297-4231. The examiner can normally be reached Monday - Friday 8:00 - 4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF A BURKE can be reached on (469)295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MADISON B EMMETT/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664